Dismissed and Memorandum Opinion filed July 17, 2003








Dismissed and Memorandum Opinion filed July 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00664-CR
NO. 14-03-00665-CR
____________
 
JAMARI KIRK MARTINEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 183rd District Court
Harris County, Texas
Trial
Court Cause Nos. 899,992 & 900,128
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of aggravated
robbery causing bodily injury in cause number 899,992.  Appellant also entered a guilty plea to the
offense of aggravated robbery with a deadly weapon in cause number
900,128.  In accordance with the terms of
a plea bargain agreement with the State, on May 5, 2003, the trial court sentenced
appellant in each case to confinement for thirteen years in the Texas
Department of Criminal Justice B Institutional Division, with the sentences to be served
concurrently.  Appellant filed a pro se
notice of appeal in each case.  Because
appellant has no right to appeal, we dismiss. 




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that these are a plea bargain cases, and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss both the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 17, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App. P. 47.2(b).